UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-6007



In Re:   JIMMY BOWMAN,

                                                        Petitioner.




                 On Petition for Writ of Mandamus.
              (3:04-cr-00211-REP; 3:05-cv-00538-REP)


Submitted:   May 31, 2007                  Decided:    June 6, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jimmy Bowman, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jimmy Bowman filed a petition for a writ of mandamus and

an   amended   mandamus   petition   seeking   an   order    directing   the

district court to rule on his motion seeking reconsideration of a

nondispositive order in his 28 U.S.C. § 2255 (2000) proceeding and

to act on his § 2255 motion.    He also asks this court to direct the

district court to order the government to arrange transcription of

a suppression hearing. Our review of the docket sheet reveals that

the transcript has been prepared and that the district court has

entered final judgment in the § 2255 proceeding. Accordingly,

although we grant Bowman leave to proceed in forma pauperis, we

deny the mandamus petition as moot.      Bowman’s motion for judicial

notice is denied. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                            PETITION DENIED




                                 - 2 -